A motion to dismiss the appeal in this cause was not ruled upon, and the same is pressed to our attention in a petition for rehearing. The decision in the cause was rendered by the trial court on October 27, 1927. The appellant duly served a notice of appeal on October 29, 1927. It was afterward discovered that the formal judgment entry was not spread upon the record until November 7, 1927. Thereafter, on February 29, 1928, the appellant served a second notice of appeal. In this latter notice, the appellant described the judgment appealed from as having been rendered on the 7th day of November, 1917, instead of November 7,1927. The motion to dismiss is predicated upon said defect in said second notice of appeal respecting the year of the entry of the judgment. Without determining whether or not said second notice of appeal was fatally defective by reason of this obvious error in the date of the judgment, it does appear that the first notice of appeal was sufficient.
Section 12839, Code of 1927, is as follows:
"Notice of appeal shall not be held insufficient because served before the clerk of the trial court has spread the judgment entry upon the court record if it shall appear that such entry has been made in proper form before the appellant's abstract was filed in the office of the clerk of the Supreme Court."
Said section is controlling in the instant case. The abstract was filed within 120 days from the service of the first notice of appeal, and it therefore follows that this court acquired jurisdiction of the case. There was no dismissal filed under the first notice. *Page 534 
The motion to dismiss the appeal is overruled, and the petition for rehearing is also overruled.